Title: From Alexander Hamilton to Henry Knox, 13 May 1793
From: Hamilton, Alexander
To: Knox, Henry


Treasury DepartmentMay 13. 1793
Sir
I have the honor to inclose an extract of a letter from me of this date to General Wilkinson, on a question of some importance lately raised by the Contractors.
I need not observe of how much moment it is, that the Commanding General should without delay establish with the Contractors the construction which I put on the Contract; about which I have no idea that they can mean any serious difficulty.
With respect   I have the honor to be &c
Secy of War
